Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 20, 2017

The Court of Appeals hereby passes the following order:

A17E0030. JAMES v. ATLANTA INDEPENDENT SCHOOL SYSTEM et al.

      On December 30, 2016, the trial court denied Shondylon James’ petition for
writ of certiorari, motion for leave to add parties and partial motion for summary
judgment, and granted summary judgment to the defendants, the Atlanta Independent
School System and the Atlanta Board of Education on James’ claims related to
violations of the Georgia Open Records Act. On January 18, 2017, this Court
received and docketed James’ emergency motion for an extension of time to file her
application for discretionary appeal, which is due to be filed in this Court on January
30, 2017. See Court of Appeals Rule 16 (c) (“Requests for extensions of time to file
discretionary applications must be directed to this Court and should be filed pursuant
to Rule 40 (b), Emergency Motions.”)
      This Court having reviewed the motion, in which James contends, among other
things, the unavailability of certain transcripts and pending court actions, and upon
review of the order being appealed, the request for an extension of time to file an
application for discretionary appeal is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/20/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.